Simmons Bedding Company Obtains Extensions of Current Forbearance Periods to August 14, 2009 ATLANTA, June 30, 2009 – Simmons Bedding Company (“Simmons Bedding”), a subsidiary of Simmons Company (“Simmons” or the “Company”) and a leading manufacturer of premium-branded bedding products, today announced that it has reached an agreement with the majority of its senior bank lenders to extend their forbearance period from June 30, 2009 to August 14, 2009, subject to meeting certain conditions on or before July 31, 2009. The majority of the holders of Simmons Bedding’s $200.0 million 7.875% senior subordinated notes have also agreed to extend their forbearance period to August 14, 2009. About Simmons Bedding Company Atlanta-based Simmons Bedding Company is one of the world's largest mattress manufacturers, manufacturing and marketing a broad range of products including Beautyrest®, Beautyrest Black®, Beautyrest Studio™, BeautySleep®,ComforPedic by Simmons™, Natural Care®, Beautyrest Beginnings™ and Deep Sleep®. Simmons Bedding operates 19 conventional bedding manufacturing facilities and two juvenile bedding manufacturing facilities across the United States, Canada and Puerto Rico. Simmons Bedding also serves as a key supplier of beds to many of the world’s leading hotel groups and resort properties. Simmons Bedding is committed to developing superior mattresses and promoting a higher quality sleep for consumers around the world. For more information, visit the Company's website at www.simmons.com. “Safe Harbor” Statement under Private Securities Litigation Reform Act of 1995: This press release includes forward-looking statements that reflect our current views about future events and financial performance.Words such as “estimates,” “expects,” “anticipates,” “projects,” “plans,” “intends,” “believes,” “forecasts” and variations of such words or similar expressions that predict or indicate future events, results or trends, or that do not relate to historical matters, identify forward-looking statements.The forward-looking statements in this press release speak only as of the date of this press release.These forward-looking statements are expressed in good faith and Simmons believes there is a reasonable basis for them.However, there can be no assurance that the events, results or trends identified in these forward-looking statements will occur or be achieved.
